Order, Supreme Court, Bronx County (Bertram Katz, J.), entered June 12, 1997, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
An issue of fact as to whether plaintiff sustained a serious *290injury within the meaning of Insurance Law § 5102 (d), namely, a “significant limitation of use of a body function or system” (see, Licari v Elliott, 57 NY2d 230, 236; Decker v Rassaert, 131 AD2d 626, 627), or a “permanent loss of use of a body organ, member, function or system”, is raised by the affidavit of plaintiff’s treating neurologist, based upon his personal examination of plaintiff and supported by objectively ascertained and quantified findings, opining that plaintiff suffered from a nerve root injury with resulting 25% loss of range of motion of the spine (see, Lopez v Senatore, 65 NY2d 1017, 1020; Cowley v Crocker, 186 AD2d 939, lv denied 81 NY2d 703; Iscovitch-Bero v Chase, 221 AD2d 847).
Concur — Ellerin, J. P., Nardelli, Mazzarelli and Andrias, JJ.